MEMORANDUM ***
Maria Elena Jacquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an Immigration Judge’s denial of her motion to reopen proceedings and rescind her in absentia deportation order. We dismiss the petition for review.
Because Jacquez did not exhaust her equitable tolling argument before the agency, we lack jurisdiction to consider it. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc). We therefore do not reach Jacquez’s contentions concerning her eligibility for suspension of deportation.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.